Exhibit 10.86E

EXECUTION VERSION

SECOND AMENDMENT

SECOND AMENDMENT, dated as of May 9, 2012 (this “Amendment”), among SBA SENIOR
FINANCE II LLC (the “Borrower”), the INCREMENTAL TRANCHE A TERM LENDERS (as
defined below) and TORONTO DOMINION (TEXAS) LLC, as administrative agent (the
“Administrative Agent”). TD SECURITIES (USA) LLC and WELLS FARGO SECURITIES, LLC
are acting as joint lead arrangers (the “Lead Arrangers”), and TD SECURITIES
(USA) LLC, WELLS FARGO SECURITIES, LLC, RBS SECURITIES INC., CITIBANK, N.A. and
DEUTSCHE BANK SECURITIES INC. are acting as bookrunners (the “Bookrunners”), in
connection with the Incremental Tranche A Term Loans referred to below.

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of June 30, 2011 (as amended by the First Amendment thereto, dated the
date hereof, and as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the several banks and
other financial institutions or entities from time to time parties thereto
(collectively, the “Lenders”) and the Administrative Agent.

WHEREAS, the Borrower has (a) delivered an Incremental Term Loan Notice to the
Administrative Agent pursuant to Section 2.20(a) of the Credit Agreement
requesting Incremental Term Loans in an aggregate principal amount of
$200,000,000 (the “Incremental Tranche A Term Loans”) and (b) requested that the
Credit Agreement be amended as set forth herein pursuant to Section 2.20(c) of
the Credit Agreement without additional consent or approval of the Lenders.

WHEREAS, each financial institution identified on the signature pages hereto as
an “Incremental Tranche A Term Lender” (each, an “Incremental Tranche A Term
Lender”) has agreed severally, on the terms and conditions set forth herein and
in the Credit Agreement, to provide a portion of the Incremental Tranche A Term
Loans and to become, if not already, a Lender for all purposes under the Credit
Agreement.

The parties hereto therefore agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement, as amended hereby.

SECTION 2. Incremental Tranche A Term Loans. (a) Subject to and upon the terms
and conditions set forth herein, each Incremental Tranche A Term Lender party
hereto severally agrees to make, on the Incremental Tranche A Facility Effective
Date (as defined below), an Incremental Tranche A Term Loan in U.S. dollars to
the Borrower in an amount equal to the commitment amount set forth next to such
Incremental Tranche A Term Lender’s name in Schedule 1 hereto under the caption
“Incremental Tranche A Term Loan Commitments”. The Incremental Tranche A Term
Loans shall rank pari passu in right of payment and of security with the Term
Loans made prior to the date hereof and shall have the same terms thereof,
except as expressly set forth herein or in the Credit Agreement. Except as
expressly set forth herein or in the Credit Agreement, the Incremental Tranche A
Term Loans shall be “Loans”, “Term Loans” and “Incremental Term Loans”, and the
Incremental Tranche A Term Lenders shall be “Lenders” and “Term Lenders”, for
all purposes of the Credit Agreement and the other Loan Documents. The
Incremental Tranche A Term Loans may be repaid or prepaid in accordance with the
provisions of the Credit Agreement and this Amendment, but once repaid or
prepaid may not be reborrowed.



--------------------------------------------------------------------------------

(b) Use of Proceeds. The Incremental Tranche A Term Loans shall be used for
general corporate purposes of the Borrower and its Subsidiaries.

SECTION 3. Applicable Margin. As used in the Credit Agreement, “Applicable
Margin” shall, with respect to the Incremental Tranche A Term Loans, be deemed
to mean (a) 1.50% in the case of Base Rate Loans and (b) 2.50% in the case of
Eurodollar Loans; provided, however, that the foregoing margins shall be subject
to change in accordance with the below pricing grid following the first
Adjustment Date (as defined below) occurring after the fiscal quarter ending
September 30, 2012.

PRICING GRID FOR INCREMENTAL TRANCHE A TERM LOANS

 

Pricing Ratio

   Eurodollar
Loans     Base
Rate
Loans   > 4.5      2.50 %      1.50 %  £4.5 to > 3.5      2.25 %      1.25 %  £
3.5      2.00 %      1.00 % 

Changes in the Applicable Margin with respect to the Incremental Tranche A Term
Loans resulting from changes in the Pricing Ratio shall become effective on each
Adjustment Date, and any such change shall remain in effect until the next
Adjustment Date. The “Adjustment Date” in respect of each fiscal period shall be
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 (but in any event not later than the 45th day after the end of each
of the first three quarterly periods of each fiscal year or the 90th day after
the end of each fiscal year, as the case may be). If any financial statements
referred to above are not delivered within the time periods specified above,
then, until such financial statements are delivered, the highest rate set forth
in each column of the pricing grid above shall apply. In addition, at all times
while an Event of Default shall have occurred and be continuing, the highest
rate set forth in each column of the pricing grid above shall apply. Each
determination of the Pricing Ratio pursuant hereto shall be made with respect to
the fiscal quarter of the Borrower ending at the end of the period covered by
the relevant financial statements.

SECTION 4. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as of the Incremental Tranche A Facility Effective Date as set forth
below.

(a) Amendments to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended as of the Incremental Tranche A Facility Effective
Date as follows:

(i) by adding the following definitions in appropriate alphabetical order:

“Incremental Term Loan A Amendment”: the Second Amendment, dated the Incremental
Tranche A Facility Effective Date, among the Borrower, the Incremental Tranche A
Term Lenders and the Administrative Agent.

“Incremental Tranche A Facility Effective Date”: May 9, 2012.

“Incremental Tranche A Term Lenders”: the collective reference to each Lender
that holds an Incremental Tranche A Term Loan.

“Incremental Tranche A Term Loans”: as defined in the Incremental Term Loan A
Amendment.

(ii) by amending the definition of “Loan Documents” by inserting “, the
Incremental Term Loan A Amendment” immediately after the words “the
Applications” in the definition thereof.

 

2



--------------------------------------------------------------------------------

(iii) by amending and restating the definition of “Term Loan Maturity Date” in
its entirety as follows:

“Term Loan Maturity Date”: (a) with respect to the Term Loans (other than the
Incremental Term Loans), June 30, 2018 and (b) with respect to the Incremental
Tranche A Term Loans, May 9, 2017.

(iv) by amending and restating the definition of “Term Percentage” in its
entirety as follows:

“Term Percentage”: as to (i) any Term Lender (other than any Incremental Tranche
A Term Lender) at any time, the percentage which the aggregate unpaid principal
amount of such Lender’s Term Loans (other than any Incremental Tranche A Term
Loans) then outstanding constitutes of the aggregate unpaid principal amount of
the Term Loans (other than any Incremental Tranche A Term Loans) then
outstanding and (ii) any Incremental Tranche A Term Lender at any time, the
percentage which the aggregate unpaid principal amount of such Lender’s
Incremental Tranche A Term Loans then outstanding constitutes of the aggregate
unpaid principal amount of Incremental Tranche A Term Loans then outstanding.

(b) Amendment to Section 2.3 (Repayment of Loans; Evidence of Debt).
Section 2.3(a)(i) of the Credit Agreement is hereby amended and restated in its
entirety as of the Incremental Tranche A Facility Effective Date as follows:

“(a) (i) The Term Loan (other than the Incremental Term Loans) of each Term
Lender shall be repayable on the last day of each March, June, September and
December (commencing on September 30, 2011) in an amount equal to the product of
(x) such Term Lender’s Term Percentage multiplied by (y) an amount equal to
0.250% of the aggregate principal amount of the Term Loans on the Amendment
Effective Date. The Incremental Tranche A Term Loan of each Incremental Tranche
A Term Lender shall be repayable on the last day of each March, June, September
and December (commencing on September 30, 2012) in an amount equal to the
product of (x) such Incremental Tranche A Term Lender’s Term Percentage
multiplied by (y) the applicable percentage of the aggregate principal amount of
Incremental Tranche A Term Loans on the Incremental Tranche A Facility Effective
Date specified in the table below:

 

Payment Date

   Percentage   September 30, 2012      1.250 %  December 31, 2012      1.250 % 
March 31, 2013      1.250 %  June 30, 2013      1.250 %  September 30, 2013     
1.250 %  December 31, 2013      1.250 %  March 31, 2014      1.250 %  June 30,
2014      1.250 %  September 30, 2014      1.875 %  December 31, 2014      1.875
%  March 31, 2015      1.875 %  June 30, 2015      1.875 %  September 30, 2015


and the last day of
each calendar
quarter thereafter

     2.50 % 

 

3



--------------------------------------------------------------------------------

To the extent not previously paid, all Term Loans shall be due and payable on
the applicable Term Loan Maturity Date (or such earlier date on which the Term
Loans become due and payable pursuant to Section 8).”

(c) Amendment to Section 2.20 (Incremental Term Loans). Section 2.20(b) of the
Credit Agreement is hereby amended as of the Incremental Tranche A Facility
Effective Date as follows:

(i) by inserting “(other than the Incremental Tranche A Term Loans, in the case
of sub-clause (B) of this clause (ii))” immediately after the words “the
Incremental Term Loans” in clause (ii) thereof.

(ii) by amending and restating clause (v) thereof in its entirety as follows:

“(v) with respect to any Incremental Term Loans made after the Amendment
Effective Date if the total yield in respect of any Incremental Term Loan
(including any upfront fees, any interest rate floors, and any OID, with upfront
fees and OID being equated to interest rates as reasonably determined by the
Administrative Agent based on an assumed three-year life to maturity, but
excluding any arrangement, underwriting or similar fee paid by the Borrower)
(the “Incremental Term Margin”) exceeds the total yield for the existing Term
Loans (other than existing Incremental Term Loans, including the Incremental
Tranche A Term Loans) (including any upfront fees, any interest rate floors, and
any OID, with upfront fees and OID being equated to interest rates as reasonably
determined by the Administrative Agent based on an assumed three-year life to
maturity, but excluding any arrangement, underwriting or similar fee paid by the
Borrower) by more than 50 basis points, then the Applicable Margin for the Term
Loans (other than existing Incremental Term Loans, including the Incremental
Tranche A Term Loans) shall be increased to equal the Incremental Term Margin
minus 50 basis points.”

SECTION 5. Repayment of Incremental Tranche A Term Loans. The Borrower agrees to
repay to the Administrative Agent, for the benefit of each Incremental Tranche A
Term Lender, the Incremental Tranche A Term Loans in accordance with Section 2.3
of the Credit Agreement, as amended hereby.

SECTION 6. Representations and Warranties; No Default. The Borrower hereby
certifies that, immediately before and after giving effect to this Amendment,
(a) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects
(and in all respects if qualified by materiality) on and as of such date as if
made on and as of such date (except for such representations and warranties
expressly stated to be made as of a specific earlier date, in which case such
representations and warranties were true and correct as of such earlier date)
and (b) no Default or Event of Default has occurred and is continuing.

 

4



--------------------------------------------------------------------------------

SECTION 7. Conditions to Effectiveness. This Amendment shall become effective
upon satisfaction of the following conditions precedent (such date, the
“Incremental Tranche A Facility Effective Date”):

(a) receipt by the Administrative Agent of executed signature pages to this
Amendment from the Borrower and each Incremental Tranche A Term Lender;

(b) receipt by the Administrative Agent of a customary closing certificate,
substantially in the form attached hereto a Exhibit A, and legal opinions of
Greenberg Traurig, P.A. and Thomas P. Hunt, Esq., substantially in the forms
attached hereto as Exhibit B-1 and Exhibit B-2, respectively, and an instrument
of acknowledgment and confirmation, substantially in the form attached hereto as
Exhibit C, executed by each Loan Party with respect to the guarantees and
security interests created under the Security Documents and the effectiveness
and enforceability thereof for the benefit of the Incremental Tranche A Term
Loans;

(c) receipt by the Administrative Agent of a certificate from the chief
financial officer of the Borrower (or other senior executive officer of the
Borrower satisfactory to the Administrative Agent) in form and substance
reasonably acceptable to the Administrative Agent, certifying as to the solvency
of the Borrower and its Subsidiaries considered as a whole after giving effect
to the Incremental Tranche A Term Loans;

(d) compliance by the Borrower with the financial covenants contained in the
Credit Agreement and receipt by the Administrative Agent of a certificate of a
Responsible Officer in a form reasonably satisfactory to the Administrative
Agent certifying that the Borrower and Parent shall be in compliance with the
financial covenants in Section 7.1 of the Credit Agreement, in each case, on a
pro forma basis after giving effect to the Incremental Tranche A Term Loans;

(e) (i) receipt by the Administrative Agent of (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
Parent and its subsidiaries, for the three most recently completed fiscal years
ended at least 90 days before the Incremental Tranche A Facility Effective Date
and (b) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Parent and its subsidiaries, for each
subsequent fiscal quarter ended at least 45 days before the Incremental Tranche
A Facility Effective Date; provided that filing of the required financial
statements on form 10-K and form 10-Q by Parent will satisfy the foregoing
requirements and (ii) there shall not have been any material adverse change in
the consolidated financial condition of Parent, the Borrower and their
subsidiaries from that reflected in such consolidated financial statements;

(f) receipt by the Administrative Agent of an Assumption Agreement to the
Guarantee and Collateral Agreement executed by SBA Towers III LLC, a Florida
limited liability company;

(g) to the extent requested at least 5 days prior to the proposed Incremental
Tranche A Facility Effective Date, receipt by the Administrative Agent and
Incremental Tranche A Term Lenders sufficiently in advance of the Incremental
Tranche A Facility Effective Date, of all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act;

 

5



--------------------------------------------------------------------------------

(h) (i) the accuracy in all material respects (and in all respects if qualified
by materiality) of the representations and warranties in the Credit Agreement
and (ii) there being no Default or Event of Default in existence at the time of,
or after giving effect to, the Incremental Tranche A Term Loans; and

(i) the payment of all fees and expenses due to the Administrative Agent, the
Lead Arrangers, the Bookrunners and the Lenders or the receipt by the
Administrative Agent of authorization from the Borrower to deduct such fees and
expenses from the proceeds of the initial fundings under the Incremental Tranche
A Term Loans.

SECTION 8. Acknowledgment of Incremental Tranche A Term Lenders. Each
Incremental Tranche A Term Lender expressly acknowledges that neither the
Administrative Agent, the Lead Arrangers, the Bookrunners nor any of their
respective affiliates and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each an “Agent”) have made
any representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of any Loan Party or any affiliate of
any Loan Party, shall be deemed to constitute any representation or warranty by
any Agent to any Incremental Tranche A Term Lender. Each Incremental Tranche A
Term Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to provide its Incremental Tranche A Term Loans hereunder and
enter into this Amendment. Each Incremental Tranche A Term Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under the Credit Agreement and the
other Loan Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Each
Incremental Tranche A Term Lender hereby (a) confirms that it has received a
copy of the Credit Agreement, each other Loan Document and such other documents
and information as it deems appropriate to make its decision to enter into this
Amendment, (b) agrees that it shall be bound by the terms of the Credit
Agreement as a Lender thereunder with respect to its Incremental Tranche A Term
Loans and that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (c) irrevocably designates and appoints the Agents
as the agents of such Incremental Tranche A Term Lender under the Credit
Agreement and the other Loan Documents, and each Incremental Tranche A Term
Lender irrevocably authorizes each Agent, in such capacity, to take such action
on its behalf under the provisions of the Credit Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are delegated
to such Agent by the terms of the Credit Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto and
(d) specifies as its lending office and address for notices the offices
designated by it to the Administrative Agent prior to the date hereof.

SECTION 9. Effect on the Loan Documents; Miscellaneous. Except as expressly
provided herein or in the Credit Agreement, (a) the Incremental Tranche A Term
Loans shall be subject to the provisions of the Credit Agreement and the other
Loan Documents that apply to “Loans”, “Term Loans” and “Incremental Term Loans”
thereunder and (b) all of the terms and provisions of the Credit Agreement and
the other Loan Documents are and shall remain in full force and effect. This
Amendment shall constitute an Incremental Term Loan Amendment and a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.
Provisions of this Amendment are deemed incorporated into the Credit Agreement
as if fully set forth therein.

 

6



--------------------------------------------------------------------------------

SECTION 10. Expenses. The Borrower shall pay and reimburse the Administrative
Agent and the Lead Arrangers for all reasonable out-of-pocket expenses incurred
in connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of one counsel to the
Administrative Agent in each applicable jurisdiction.

SECTION 11. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 12. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SBA SENIOR FINANCE II LLC By:  

/s/ Don Mueller

  Name: Don Mueller   Title: Vice President

 

[Signature Page to Second Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Administrative Agent By:  

/s/ Bebi Yasin

  Name: Bebi Yasin   Title: Authorized Signatory

 

[Signature Page to Second Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC, as an Incremental Tranche A Term Lender

By:  

/s/ Bebi Yasin

  Name: Bebi Yasin   Title: Authorized Signatory

WELLS FARGO BANK, N.A., as an Incremental Tranche A Term Lender

By:  

/s/ Jesse Mason

 

Name: Jesse Mason

Title: Vice President

CITIBANK, N.A., as an Incremental Tranche A Term Lender

By:  

/s/ Keith Lukasavich

 

Name: Keith Lukasavich

Title: Vice President

JP MORGAN CHASE BANK, N.A., as an Incremental Tranche A Term Lender

By:  

/s/ Peter B. Thauer

 

Name: Peter B. Thauer

Title: Executive Director

 

[Signature Page to Second Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as an Incremental Tranche A Term Lender

By:  

/s/ Michael Pelletier

 

Name: Michael Pelletier

Title: Vice President

SUNTRUST BANK, as an Incremental Tranche A Term Lender

By:  

/s/ Mark Kelley

 

Name: Mark Kelley

Title: Managing Director

CoBANK, ACB, as an Incremental Tranche A Term Lender

By:  

/s/ Andy Smith

 

Name: Andy Smith

Title: Vice President

REGIONS BANK, as an Incremental Tranche A Term Lender

By:  

/s/ Tammi Calvo-Sanchez

 

Name: Tammi Calvo-Sanchez

Title: Executive Vice President

 

[Signature Page to Second Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

WEBSTER BANK, N.A., as an Incremental Tranche A Term Lender

By:  

/s/ Eric Ratner

 

Name: Eric Ratner

Title: Vice President

 

[Signature Page to Second Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

SCHEDULE 1

 

Incremental Tranche A Term Lender

   Incremental
Tranche A
Term Loan
Commitments  

Toronto Dominion (New York) LLC

   $ 43,000,000   

Wells Fargo Bank, N.A.

   $ 15,000,000   

CITIBANK, N.A.

   $ 28,000,000   

J.P. Morgan Chase Bank N.A.

   $ 14,000,000   

Raymond James Bank N.A.

   $ 25,000,000   

SunTrust Bank

   $ 25,000,000   

CoBank, ACB

   $ 15,000,000   

Regions Bank

   $ 25,000,000   

Webster Bank, N.A.

   $ 10,000,000   



--------------------------------------------------------------------------------

Exhibit C

EXECUTION VERSION

ACKNOWLEDGMENT AND CONFIRMATION

Dated as of May 9, 2012

1.      Reference is made to (i) the First Amendment, dated as of May 9, 2012
(the “First Amendment”), to the Amended and Restated Credit Agreement, dated as
of June 30, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SBA SENIOR FINANCE II LLC, a
Florida limited liability company, the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”),
TORONTO DOMINION (TEXAS) LLC, as administrative agent, and the other agents
named therein, (ii) the Second Amendment, dated as of May 9, 2012 (the “Second
Amendment” and, together with the First Amendment, the “Amendments”), to the
Credit Agreement and (iii) the Revolving Credit Commitment Increase Supplements,
each dated as of May 9, 2012 (the “Commitment Increase Supplements”), to the
Credit Agreement. Capitalized terms used but not defined in this Agreement (this
“Agreement”) shall have the meanings assigned to such terms in the Credit
Agreement.

2.      The Credit Agreement is being amended pursuant to the First Amendment
to, among other things, extend the termination date applicable to each Revolving
Credit Lender’s Revolving Credit Commitment. The Credit Agreement is being
further amended pursuant to the Second Amendment to, among other things, provide
for an additional $200,000,000 aggregate principal amount of Term Loans. It is a
condition to the effectiveness of the Amendments and Commitment Increase
Supplements that the Borrower and the other Loan Parties shall have executed
this Agreement with respect to the guarantees and security interests created
under the Security Documents and the effectiveness and enforceability thereof
for the benefit of the Revolving Credit Commitments (including the Increased
Revolving Credit Commitments (as defined in the Commitment Increase
Supplements)), as extended by the First Amendment, and the Incremental Tranche A
Term Loans. Accordingly, each of the parties hereto hereby agrees, with respect
to each Loan Document to which it is a party, that, as of the date hereof:

(a)      all of its obligations (including any guarantee obligations) under each
such Loan Document to the extent existing prior to the date hereof shall remain
in full force and effect on a continuous basis after giving effect to the
Amendments and Commitment Increase Supplements and this Agreement, and such
obligations shall extend to and cover the Revolving Credit Commitments
(including the Increased Revolving Credit Commitments (as defined in the
Commitment Increase Supplements)), as extended by the First Amendment, and the
Incremental Tranche A Term Loans, in each case in accordance with the terms of
each such Loan Document; and

(b)      all of the Liens and security interests created and arising under each
such Loan Document to the extent existing prior to the date hereof remain in
full force and effect on a continuous basis, and the perfected status and
priority of each such Lien and security interest as contemplated by Section 4.3
of the Guarantee and Collateral Agreement continues in full force and effect on
a continuous basis, unimpaired, uninterrupted and undischarged, after giving
effect to the Amendments and Commitment Increase Supplements and this Agreement,
as collateral security for its obligations under the Loan Documents, in each
case in accordance with the terms of each such Loan Document.

3. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

4.      This Agreement may be executed by one or more of the parties hereto on
any number of separate counterparts (including by telecopy or electronic mail),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. By executing and delivering this Agreement, each party
hereto (other than the Borrower solely in relation to the term “Guarantor”)
hereby acknowledges and agrees that it is both a Guarantor and a Grantor as such
terms are used and defined in the Guarantee and Collateral Agreement (including
with respect to the Incremental Tranche A Term Loans) and agrees that it will be
bound thereby in accordance with the terms thereof.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SBA COMMUNICATIONS CORPORATION

SBA NETWORK SERVICES, LLC (f/k/a SBA NETWORK SERVICES, INC.)

SBA PUERTO RICO, INC.

SBA SENIOR FINANCE II LLC

SBA SENIOR FINANCE, LLC (f/k/a SBA SENIOR FINANCE, INC.)

SBA SITE MANAGEMENT, LLC

SBA TELECOMMUNICATIONS, INC.

SBA TOWERS III LLC

SBA TOWERS II LLC

SBA TOWERS, LLC (f/k/a SBA TOWERS, INC.)

SBA LAND, LLC (f/k/a TCO LAND LLC)

By:   /s/ Brendan T. Cavanagh

Name:  Brendan T. Cavanagh

Title:  Senior Vice President and Chief Financial Officer

[Signature Page to Acknowledgement and Confirmation]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC,
as Administrative Agent By:   /s/ Bebi Yasin

Name:  Bebi Yasin

Title:  Authorized Signatory

[Signature Page to Acknowledgement and Confirmation]